UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4465


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY CHARLES SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.        Thomas D.
Schroeder, District Judge. (1:09-cr-00371-TDS-1; 1:10-cr-00302-
TDS-1)


Submitted:   January 31, 2012             Decided:   February 9, 2012


Before GREGORY, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Paul A. Weinman, Assistant
United States Attorney, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary Charles Smith appeals his conviction for access

device fraud and one of his convictions for aggravated identity

theft, and the 222-month sentence imposed by the district court

following      guilty      pleas     to    three       counts    of    bank       fraud    in

violation      of     18   U.S.C.     §     1344(1)       (2006),      six    counts      of

aggravated       identity        theft       in        violation      of      18     U.S.C.

§ 1028A(a)(1) (2006), money laundering in violation of 18 U.S.C.

§   1956(a)(1)       (2006),   access      device       fraud   in    violation      of   18

U.S.C.    § 1029(a)(2)         (2006),       and       social   security          fraud   in

violation of 42 U.S.C. § 408(a)(6) (2006).                            On appeal, Smith

contends that the district court erred by not committing him to

a   suitable    facility       for   mental          health   treatment      in    lieu    of

sentencing him to imprisonment, pursuant to 18 U.S.C. § 4244(d)

(2006).     Smith also asserts several challenges to his sentence

and two of his convictions.               We affirm.

            Under 18 U.S.C. § 4244(d), a defendant with a mental

disease   or    defect     may     receive       a    provisional     sentence      and    be

committed      for    treatment      prior        to    his   final    sentencing         and

incarceration.         Commitment under § 4244(d) occurs if, after a

hearing on the defendant’s current mental condition, “the court

finds by a preponderance of the evidence that the defendant is

presently suffering from a mental disease or defect and that he

should, in lieu of being sentenced to imprisonment, be committed

                                             2
to    a    suitable        facility      for      care       or     treatment.”           18    U.S.C.

§ 4244(d).          In making this determination, the district court is

required to find both a mental disorder “and that the defendant

should       be     hospitalized         in       lieu       of     imprisonment.”              United

States v. Buker, 902 F.2d 769, 770 (9th Cir. 1990).                                     A district

court’s determination as to a defendant’s mental condition is a

finding       of     fact    that       we       review       for     clear      error.         United

States v. Prescott, 920 F.2d 139, 146 (2d Cir. 1990).                                       We review

for       abuse    of     discretion         a    district          court’s      finding       that    a

defendant should not be committed to a mental health facility in

lieu of imprisonment.                   See United States v. General, 278 F.3d

389, 397 (4th Cir. 2002) (reviewing for abuse of discretion a

district           court’s        determination               concerning          a    defendant’s

competency to be sentenced under 18 U.S.C. § 4244).

                  Having    reviewed         the     record,         we     conclude        that     the

district      court        did    not    abuse      its       discretion      in      ruling        that,

assuming          Smith     suffered         from       a    mental       disease      or      defect,

important         governmental          interests           would     not   be    served       by     his

commitment under the statute.                       See United States v. Jensen, 639

F.3d       802,     805-06       (8th    Cir.       2011).           Therefore,        this         claim

entitles Smith to no relief.

                  Next,     Smith       asserts             several       challenges           to    his

sentence.           We review a sentence for reasonableness, using an

abuse of discretion standard of review.                               Gall v. United States,

                                                    3
552 U.S. 38, 46, 51 (2007).                     The first step in this review

requires     us    to    ensure   that     the    district      court    committed    no

significant procedural error.              United States v. Evans, 526 F.3d

155, 161 (4th Cir. 2008).             Procedural errors include improperly

calculating       the    Guidelines      range    or   failing     to    consider    the

§ 3553(a) factors.          United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).           In determining whether a district court has

properly applied a particular Guidelines provision, we review

its factual findings for clear error and its legal conclusions

de novo.     United States v. Osborne, 514 F.3d 377, 387 (4th Cir.

2008).

             Smith first challenges the district court’s imposition

of   a   two-level       increase     in    his     offense      level     under     U.S.

Sentencing        Guidelines      Manual    (“USSG”)       § 2S1.1(b)(3)        (2010),

based on its finding that he was engaged in sophisticated money

laundering.        Under USSG § 2S1.1(b)(3), a two-level enhancement

in the defendant’s offense level is warranted if the defendant

is   convicted      of   violating    18    U.S.C.     §   1956    and    the   offense

involved sophisticated money laundering.                   The commentary to USSG

§    2S1.1    defines      sophisticated          laundering      as     “complex     or

intricate     offense       conduct      pertaining        to   the      execution    or

concealment of the 18 U.S.C. § 1956 offense,” that “typically

involves the use of” fictitious entities, shell corporations, or

layering of transactions.             USSG § 2S1.1, cmt. n.5(A).                   After

                                            4
reviewing the record, we conclude that the district court did

not err in finding that Smith was engaged in sophisticated money

laundering, warranting the two-level increase.

            Smith next contends that the district court erred in

imposing the two-level vulnerable victim enhancement under USSG

§ 3A1.1(b)(1), because there was no evidence to show that he

actually    knew       that    his     victims,         incarcerated           inmates,         were

unusually    vulnerable.             The   increase        is       warranted      “[i]f        the

defendant    knew      or     should   have       known    that         the   victim       of   the

offense    was    a    vulnerable      victim.”           USSG      §    3A1.1(b)(1).            In

making this determination, the district court must find that a

victim     was    unusually          vulnerable,          and       assess      whether         the

defendant    knew       or    should    have      known        of   such       vulnerability.

United States v. Llamas, 599 F.3d 381, 388 (4th Cir. 2010).

After reviewing the record, we conclude that the district court

did not err in imposing this enhancement.

            Next, Smith challenges the district court’s imposition

of six consecutive twenty-four-month sentences for his multiple

§ 1028A convictions.                Smith argues that his underlying fraud

offenses were grouped under USSG § 3D1.2, and the district court

procedurally       erred       by    failing       to     explain        its    reasons         for

imposing    six       consecutive      sentences         for    his      multiple      §    1028A

convictions when the Guidelines recommended that these sentence

run concurrently.

                                              5
              Under 18 U.S.C. § 1028A, if a defendant wrongfully

uses the identity of another person during and in relation to a

bank or social security fraud, a sentencing court is required to

impose a twenty-four-month sentence consecutive to the sentence

imposed for the underlying fraud.                        See 18 U.S.C. § 1028A(a)(1),

(b)(2).       In    cases       where    a        defendant        has    been   convicted    of

multiple counts under 18 U.S.C. § 1028A(a)(1), a court, in its

discretion,        can    run    each        of    the       twenty-four-month       sentences

concurrently with one another, in whole or in part.                                  18 U.S.C.

§ 1028A(b)(4).             In     exercising             its       discretion       to     impose

consecutive        or    concurrent          sentences         for    multiple     convictions

under § 1028A, the court must consider a non-exhaustive list of

factors that includes the nature and gravity of the underlying

offenses,      whether      those        offenses            are     groupable     under     USSG

§ 3D1.2, and whether the purposes of sentencing set forth in 18

U.S.C.    §   3553(a)(2)         are    better         achieved       with      consecutive    or

concurrent     sentences.              See    USSG       §    5G1.2      cmt.    n.2(B).      The

sentencing court must adequately explain its decision to impose

consecutive sentences pursuant to § 1028A.                               See United States v.

Dvorak, 617 F.3d 1017, 1029 (8th Cir. 2010).

              After reviewing the record, we find that the district

court properly noted that Smith’s underlying fraud offenses were

grouped under USSG § 3D1.2, but in a proper exercise of its

discretion, found that the purposes of sentencing set forth in

                                                   6
18     U.S.C.    § 3553(a)(2)            were       better     achieved        by     imposing

consecutive      sentences.          We    conclude          that    the   district         court

thoroughly considered those factors in making its determination,

and the resulting sentence is not substantively unreasonable.

               Smith claims that the district court plainly erred in

failing to dismiss, on its own motion, one of the counts of

access device fraud and one count of aggravated identity theft

to     which    he    pled    guilty       because      the         evidence     offered      at

sentencing      showed       that    the     Government         could      not      prove    the

elements of the crimes.              We note that, in making this argument,

Smith does not challenge the voluntariness of his guilty plea.

               “When a defendant pleads guilty, he waives all non-

jurisdictional         defects      in   the    proceedings          conducted       prior     to

entry of the plea.”             United States v. Moussaoui, 591 F.3d 263,

279 (4th Cir. 2010) (internal quotation marks omitted).                               We find

that     because      Smith’s       guilty      plea    to     the      crimes      was      both

counseled and voluntary, he cannot now challenge his conviction

based on his contention that the evidence at sentencing failed

to prove the elements of those crimes.                         Thus, we conclude that

Smith is not entitled to relief.

               Accordingly, we affirm the district court’s judgment.

We   dispense        with   oral    argument         because    the     facts       and   legal




                                                7
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                8